Title: To George Washington from Philip Van Rensselaer, 23 December 1780
From: Van Rensselaer, Philip
To: Washington, George


                        
                            Sir
                            Albany 23d December 1780
                        
                        I do my self the Honor to Inclose your Excellency Copy of a Letter No. 1 I have lately received from the Board
                            of war.
                        Unable to procure a repair of the Arms by Contract, and apprehensive of an injury to the service if they
                            should remain in their present condition, I take the liberty to Inclose for your Excellency’s perusal my Answer No. 2 that
                            you may be fully advised on the subject.
                        John Tillman late Asst Comissy of hides for this Department has Detained a number of dress’d sides of
                            leather by order, and will deliver them on an order from your Excellency, which Article I stand in Need of to have
                            Cartridge Boxes Bayonet Scabbards & Belts &ca made, for want of money I cannot purchase any, for which
                            reason I should be glad for an order on him to deliver the Whole to me and I will be Accountable for the same. I have the
                            honor to be with the greatest respects Your Excellencies Most Obedient humble Servant
                        
                            P. Van Rensselaer
                            Public storekeeper

                        
                     Enclosure
                                                
                            
                                Sir
                                Ordnance Office Nover 18 1780
                            
                            In your letter of the 1 Octer you Mention your having 2000 Arms repairable, we find it impossible under
                                present circumstances to support the works at Albany on public Account, but if you think the Arms can be repaired on
                                Contract at a Certain sum ⅌ Stand Compleatly fitted with Bayonets payable in the Money of the New Emission we will
                                get a Warrant on the State of New York for such sum as your Estimate Shall Amount to, but we would not have you enter
                                into an Engagement ’till we receive your estimate in which be carefull to make due enquiries that there be no
                                Disappointment; you will observe that we cannot make any contract tending to depreciate the New Money which must be
                                treated as Specie, the Minds of the people may not yet be made up on this Subject & untill they are Assured of
                                the Funds & the Certainty of the public faith being kept they will perhaps be averse to receiving the money at
                                a Specie Value; therefore no public Contract should be Made tending to favour these prejudices which will be
                                irretrivably fixed when the people receive Public Offices from their Contracts Doubting the Value of the money—We
                                shall be glad to hear from you by the first Conveyance. We are your Obedient Servants Sign’d
                            
                                Richard Peters
                                By order
                            
                            
                                it will be unnecessary to keep up the Number of Assistants &ca if you can get the work done
                                    on Contract, if it is Necessary for the Contractors to occupy the public Buildings, Mill, tools &ca they
                                    must pay a rent & something for the use of the tools All Articles supplyed from the public Stores to be
                                    Valued at the rate of the Contract—the Contract to be made without Allowance of Rations from the public as the
                                    State of our Magazine will not Admit of it, if you have enlisted men they may be hired to the Contractors who are
                                    to pay them While they work for them & for that period their public pay & Rations to cease.
                                Copy
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                Albany 23d Decemr 1780
                            
                            I am honored with your Letter of the 18 Ult. Since the receipt of it I have Incessantly Attempted a
                                Contract for the repair of the Arms Alluded to, but in vain the persons at the head of the Different Branches are too
                                poor, & have Otherwise too little Consideration, to prosicute Such a Business by way of Contract, especially
                                Without an Advance of Money, nor would it be easy for any person to make an estimate of What should be given to a
                                Contractor as the Necessary repairs are so various & widely Different from each Other, I have therefore, as no
                                person will contract, thought it Needless to make the Attempt on a Supposition that if a Contract had been entered
                                into & that the Board would either have advanced a part of the Money or paid it at Stated periods, & have
                                taken Measures for that purpose, I have Hopes they will be Able to pay at least in part the workmen that have been
                                employed, and Which I shall Continue to employ Untill the Further pleasure of the Board is Signified, Least
                                Disappointed in Making a Contract, their further Views should be frustrated and The Service Materially Injured; as His
                                Excellency the Commander in Chief May possibly have it in his power to Afford an Aid of Armourers from the Army during
                                the Winter, I have conceived it Necessary to Adress my self to him on the Subject of your Letter, I am with great
                                respects Sir Your most Obedt hum: Servt 
                            Copy
                        
                        
                    